          Case 3:16-cv-05813-VC Document 25 Filed 12/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
   LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC


   This document relates to:                        CONDITIONAL DISMISSAL

   Gebeyehou v. Monsanto Company, et al.,
   3:16-cv-5813-VC



       The Court was advised by the Special Settlement Master on December 22, 2020, that the

parties have resolved the Gebeyehou case. Therefore, it is ORDERED that the case is

DISMISSED without prejudice. All deadlines and hearings pertaining to the Gebeyehou matter

are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: December 23, 2020


                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
